UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 96-4911



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


VICTOR JOSEPH SANGUEDOLCE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Chief
District Judge. (CR-94-144-V)


Submitted:   August 5, 1997                 Decided:   August 27, 1997


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Gronquist, Charlotte, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, David C. Keesler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor Joseph Sanguedolce, Jr., appeals from the district

court judgment revoking his term of supervised release and sen-

tencing him to twenty-four months of imprisonment. We affirm.

     Sanguedolce was charged with seven separate violations of the

terms of his supervised release. Following a revocation hearing the
district court found sufficient evidence to demonstrate commission

of all alleged violations save an allegation that Sanguedolce had

failed to pay a fifty dollar special assessment. Sanguedolce argues

on appeal that there was insufficient evidence to support the dis-
trict court's findings.

     Notwithstanding   Sanguedolce's   contentions,   we   note   that

Sanguedolce himself admitted to violating his supervised release by

using both marijuana and cocaine. The evidence presented before the

district court also revealed that Sanguedolce tested positive for

cocaine use on three separate occasions. We find that this evidence
alone is not only sufficient to justify revocation of Sanguedolce's

supervised release, but compels it. See 18 U.S.C. § 3583(e), (g)
(1994); United States v. Clark, 30 F.3d 23, 25 (4th Cir. 1994).
Accordingly, we affirm the district court's judgment. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED



                                2